Citation Nr: 0602533	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  99-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a right hip 
disorder.

2.	Entitlement to service connection for a cervical spine 
disorder.

3.	Entitlement to an initial rating in excess of 20 percent 
for mild disc desiccations with central posterior disc 
herniation at L5-S1 and minimal degenerative arthritis 
(hereinafter referred to as a "back disability").

4.	Entitlement to an initial compensable rating for left 
femur/hip pain with degenerative joint disease.

5.	Entitlement to an initial compensable rating for 
degenerative arthritis of the left foot.

6.	Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee with degenerative 
arthritis.

7.	Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee.

8.	Entitlement to an initial evaluation in excess of 30 
percent for an adjustment disorder with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a December 1998 written statement, the veteran's 
accredited representative indicated that the veteran wished 
be scheduled for a personal hearing at the RO in conjunction 
with his claims on appeal.  In a March 1999 letter sent to 
the veteran's current address of record, the RO advised him 
that the hearing he requested was scheduled in April 1999.  
The veteran failed to report for the hearing and did not 
request that it be rescheduled.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's request for a hearing.

In a March 2005 written statement, the veteran's 
representative argued that that the veteran had right hip and 
cervical spine disorders due to service-connected 
disabilities.  In view of the action taken below on the right 
hip, this matter is moot.  As to the cervical spine, this 
matter has not been considered by the RO.  Initial view of 
the secondary service connection claim as it pertains to the 
cervical spine is referred to the RO for appropriate action.

The Board notes that in March 1998, the RO granted service 
connection for an adjustment disorder and awarded a 30 
percent disability evaluation under DC 9400.  The September 
1998 SOC characterized the disability as an adjustment 
disorder with headaches, due to the veteran's service-
connected back disability.

The Board notes that the veteran also appealed the RO's March 
1998 denial of his claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  However, in light of the Board's 
determination herein, the veteran's claim for a TDIU is 
rendered moot.


FINDINGS OF FACT

1.	 The objective and competent medical evidence of record 
reveals that the appellant is service connected for 
degenerative arthritis of multiple joints and is found 
to have degenerative changes in the right hip that most 
likely is part and parcel of the systemic degenerative 
arthritis.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
cervical spine disorder related to service or event or 
occurrence therein.

3.	The objective and competent medical evidence of record 
reflects that the veteran's service-connected back 
disability is manifested by flare ups on motion, 
symptoms such as pain, weakness, stiffness, and limited 
motion, including forward flexion limited to 45 degrees, 
left rotation to 35 degrees, and right rotation to 45 
degrees, but not symptoms approximating severe 
lumbosacral strain, severe limitation of motion, severe 
intervertebral disc disease, or ankylosis, nor does he 
experience incapacitating episodes totaling four to six 
weeks yearly.

4.	 The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected left femur/hip pain with degenerative 
joint disease is manifested by more than subjective 
complaints of pain, with no documented residuals and no 
more than minimal limitation of hip motion (flexion to 
125 degrees; extension to 25 degrees, adduction to 20 
degrees; and abduction to 45 degrees).

5.	The objective medical evidence of record preponderates 
against a finding that the veteran's service-connected 
degenerative arthritis of the left foot is manifested by 
more than subjective complaints of pain when walking and 
standing, no clinical evidence of edema, with normal 
pedal pulses, and no more than minimal interference with 
daily activities due to the disability.

6.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected instability of the left knee with 
degenerative arthritis is manifested by more than 
complaints of pain, with an antalgic gait to the left 
and instability, but with normal range of motion (from 0 
degrees of extension to 140 degrees of flexion); he used 
a cane to ambulate.

7.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected degenerative joint disease of the 
right knee is manifested by more than subjective 
complaints of pain, with an antalgic gait to the left, 
but no instability and normal range of motion (from 0 
degrees of extension to 140 degrees of flexion); he used 
a cane to ambulate.

8.	The objective and competent medical evidence of record 
is in approximate equipoise as to whether the veteran's 
service-connected adjustment disorder with headaches, 
caused by the accident in service and ongoing chronic 
pain, has effectively resulted in total social and 
occupational impairment that precludes him from securing 
or following substantially gainful employment and is 
manifested by such symptoms as marked social isolation, 
excessive and explosive anger, obsessive ritualistic 
behavior, depression, anxiety, stress, sleep difficulty 
and an inability to successfully work with or for 
others.


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, arthritis of the right hip disorder is part of 
systemic degenerative arthritis of multiple joints 
incurred during active military service. 38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).

2.	A cervical spine disorder was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

3.	The schedular criteria for an initial rating in excess 
of 20 percent for mild disc desiccations with central 
posterior disc herniation at L5-S1 and minimal 
degenerative arthritis are not met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5292-5293 
(2002), effective prior to September 23, 2002; 38 C.F.R. 
§ 3.102, 3,159, 4.71a, DC 5293 (2003), effective 
September 23, 2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 
27, 2003), 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5243 
(2005), effective September 26, 2003. 

4.	The schedular criteria for an initial compensable rating 
for left femur/hip pain with degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 
4.71a, DC 5255-5003 (2005).

5.	The schedular criteria for an initial compensable rating 
for degenerative arthritis of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5003 (2005).

6.	The schedular criteria for an initial rating in excess 
of 10 percent for instability of the left knee with 
degenerative arthritis are not met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, DC 5003-5257 (2005).

7.	The schedular criteria for an initial compensable 
evaluation for degenerative joint disease of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, DC 5003 (2005).

8.	Giving the benefit of the doubt to the veteran, the 
schedular criteria for an initial evaluation of 100 
percent for an adjustment disorder with headaches are 
met. 38 U.S.C.A. §§ 1155, 5100-5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, DC 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a July 2003 letter, the RO essentially informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
a detailed September 1998 statement of the case (SOC) and 
July and December 2004 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection and increased ratings.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2004 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.	Factual Background

Service medical records reflect that in November 1991 the 
veteran sustained injuries to his back, knees and left hip in 
a motor vehicle accident and was subsequently treated for 
complaints of low back pain.  Clinical records reflect his 
complaints of hip pain that radiated into his left foot 
following the car accident.  

Service medical records are not referable to complaints, 
diagnoses, or treatment for, a right hip, cervical spine, or 
psychiatric disorder.

A July 1995 Medical Board Report reflects the veteran's 
complaint of constant back pain that radiated to his left 
leg.  Upon clinical examination, the diagnoses were L5-S1 
herniated nucleus pulposes and left femur and hip pain, 
degenerative joint disease incurred in service.  A January 
1996 Physical Evaluation Board report indicates that the 
veteran's disabilities included L5-S1 herniated nucleus 
pulposes with resultant back pain.  A magnetic resonance 
image (MRI) in October 1994 showed a focal disc protrusion at 
L5-S1 with abutment to S1 nerves and minor bulges at L3-L4.  
Small spinal bifida occulta was noted as well as degenerative 
disc disease at L4-L5.  Neurological examination findings 
were negative aside from a positive single leg raise on the 
left.  He declined disc surgery in June 1995.   Left femur 
and hip pain with degenerative joint disease was also noted.

In December 1997, the RO received the veteran's original 
claim for benefits.

The veteran underwent several VA examinations in January 
1998.  Orthopedic examination reports reflect the veteran's 
complaints of pain, stiffness, and an inability to perform 
intercourse.  He said he hurt his knee, hip and ankle in the 
car accident in service, and it (the pain) persisted.  He 
reported constant joint pain and took nonsteroidal 
medication.  Motion caused joint pain and stopping the motion 
alleviated pain.  He used rest and Tylenol as treatment and 
had flare-ups on back motion that he alleviated by lying 
still.  He did not use any crutches, brace, cane or 
corrective shoes.  The veteran said he hit his tailbone and 
was told it was fractured in the 1991 accident.  An X-ray of 
the veteran's coccyx was normal.  He worked as a 
communications installer for six to eight months until 
November 1997 when he stopped working because of his pain.

Examination revealed no dislocations and no joint 
inflammation.  There were no surgical scars around the hip.  
The veteran walked erect with no list, tilt or limp.  Range 
of motion of the hips was flexion to 125 degrees, 
bilaterally; extension to 30 degrees (right hip) and to 25 
degrees (left hip); adduction was to 20 degrees bilaterally; 
abduction was to 45 degrees, bilaterally; external rotation 
was to 60 degrees, bilaterally; and internal rotation was to 
30 degrees, bilaterally.  

Range of motion of the knees was extension to 0 degrees and 
flexion to 140 degrees, bilaterally.  The VA examiner noted 
instability in the left knee to manual medial and lateral 
counter pressure.  There was no instability of the right knee 
to similar pressure.  There was a negative Draw sign on the 
right and left knees.  X-rays of the knees showed mild 
degenerative arthritis.  X-ray of the hips showed no fracture 
and very minimal arthritis.  MRI of the veteran's left knee 
showed no ligament tears.

An examination report of the veteran's feet reflects his 
complaints of pain in his feet and legs.  The veteran had 
pain, tingling, pulsating and difficulty walking.  He had no 
treatment.  He said his legs and feet buckled when he stood 
and he found nothing that was helpful.  He did not have 
crutches, braces or corrective shoes, but had a cane he did 
not use that day.  It was noted that the veteran worked as a 
communication installation officer for six to eight months 
until November 1997, when he stopped because he could no 
longer do it due to pain.  On examination, there was no edema 
or instability of the feet.  There was a fungus-like 
infection of both soles and between the toes, with no 
calluses of the soles.  Pedal pulses were palpable and his 
skin was warm.  There was no hammer toe, high arch or claw 
foot.  The veteran had hallux valgus minimally, right greater 
than left.  X-rays of both feet showed mild degenerative 
arthritis at the first metatarsophalangeal joints, 
bilaterally, and mild hallux valgus of the first toe, 
bilaterally.

According to a report of a spine examination, the veteran 
sustained a back injury in 1991 in a motor vehicle accident 
and developed back pain.  In May 1995 he refused back 
surgery.  The veteran currently complained of back pain, 
weakness, and stiffness for which he took Tylenol that was 
not helpful.  Movement caused pain.  He had a back brace that 
he did not wear that day, a cane, and bed board under his 
bed.  As noted above, he stopped working in November 1997 due 
to back pain.  

On examination, range of motion revealed that on command to 
forward flex, the veteran said he was fearful to forward 
flexion and it caused pain, but he flexed forward to 45 
degrees without pain.  Rotation was to 45 degrees to the 
right, and to 35 degrees to the left.  Left and right flexion 
was to 25 degrees.  Straight leg raise was 90 degrees on the 
left and right.  The veteran stood erect and there were no 
surgical scars or paravertebral muscle spasm.  Neurological 
examination findings revealed knee and ankle jerks were 
active and equal, bilaterally.  A MRI of the veteran's lumbar 
spine showed minimal degenerative arthritis and mild disc 
desiccations with central posterior disc herniation at L5-S1 
level.

Examination of the veteran's neck revealed range of motion 
was forward flexion to 25 degrees, backward extension to 30 
degrees, rotation to 50 degrees, bilaterally, and flexion to 
30 degrees, bilaterally.  X-ray of the cervical spine was 
normal.

Also in January 1998, the veteran, who was 33 years old, 
underwent a VA examination for mental disorders.  According 
to the examination report, the examiner indicated that the 
veteran's medical records confirmed the veteran's history of 
treatment for a back injury.  The veteran denied any problems 
in boot camp but said he was in a car accident during 
advanced training.  The accident resulted in his 
hospitalization and showed he had a herniated disc and low 
back injury with the consequence of chronic pain.  He was 
subsequently placed on light duty and ultimately honorably 
discharged with a medical history.  The veteran said his back 
pain became unbearable and ultimately led to his discharge 
from service.  The back pain involved his leg, foot, neck and 
knee, with a chronic pain complaint.  After discharge, the 
veteran said he tried to work, but found he could not lift or 
carry and no employer would hire him given his history of a 
back injury.  The veteran lived with his father and was 
socially withdrawn.

On a pain scale of 1 to 10, the veteran reported a pain index 
of 7 during the examination.  He also complained of headaches 
and it was noted that physicians recommended bedrest.  He 
resorted to the use of alcohol and marijuana to medicate his 
pain and discomfort.  He said he smoked marijuana 
approximately three times a month.  The veteran sought VA and 
non-VA medical treatment for pain control.  He said there 
seemed to be "nothing that anybody can do for me".  It was 
noted that the veteran was trained as a wire systems 
installer in service and was "quite depressed that he can no 
longer pursue his occupation because he is unable to bend, 
lift or carry".  The veteran had neck pain and headaches.  
He experienced stress because he was unable to work and did 
not have a girlfriend because his back pain limited his 
ability to sexually perform and enjoy sex.  It was noted that 
the veteran kept most of his feelings inside and did not 
easily disclose or reveal his emotions.  The examiner 
reported that the examination was made difficult by the 
veteran's inability to communicate.  

Since leaving the light duty of service, the veteran was 
essentially unemployed.  It was noted that a physician in 
service initiated the question of a medical discharge and the 
veteran agreed it would be best.  The veteran's capacity to 
deal with problems weakened as time passed.  He was 
unemployed in the last year.  He had chronic back pain and 
headaches.  He felt bad about himself because he was 
unemployable and his pain did not permit him to work.  He 
dwelled on the physical limitations and his self esteem was 
affected.  That led to drinking and smoking, described as 
moderate substance abuse.  He said his parents saw him as 
under stress and heard him "groaning and crying a lot in the 
house". The veteran said he was depressed and had suicidal 
ideation but denied any plan or intent.  He had cold sweats 
at night and nightmares.  It was noted that the veteran was 
socially withdrawn and stayed home with his parents most of 
the time.  

Currently, the veteran's psychiatric symptoms were chronic 
and included headaches, depression, anxiety, stress, and 
sleep difficulty.  With sleep problems, he frequently went 
out on the streets at night, at some risk to his own well 
being.  It was noted that the veteran's signs and symptoms 
were chronic and without any extensive remission.  There was 
marked social impairment.  The examiner said the veteran's 
unemployment status was secondary to his back injury to his 
medical problem.

Objectively, the veteran did not seek help from others.  He 
took pride in managing his own condition but was slowly 
recognizing that he should seek help.  The veteran 
subjectively complained of stress, irritability, anger and 
impulses that led to him being prepared for physical 
altercations with anyone who approached him.  He had to 
struggle to control his angry outbursts or acting out 
behavior.  He had great difficulty in communication and 
revealing himself.  His thought and speech were coherent, but 
his communication was impaired.  There were no delusions or 
hallucinations.  Inappropriate behavior occurred when the 
veteran had sleep problems and went on the street essentially 
seeking trouble.  He was oriented and his memory was normal.  
He had obsessive ritualistic behavior that involved some 
obsessing about whether he should have stayed in service and 
his leaving his home late at night to find comfort with his 
pain and inability to sleep at some risk to his personal 
safety on the streets.  There were no panic attacks.  His 
speech flow was coherent, but hesitant and defensive.  He 
showed depression and anxiety and exhibited impulse control 
issues.  

Further, sleep impairment was profound and severe at times.  
The veteran was considered competent.  His appearance was 
well groomed, his behavior calm, and his attitude 
cooperative.  His mood was depressed, his affect flat and his 
intellectual functioning compromised.  He had suicidal 
thoughts without intent or plan and had no organized coherent 
homicidal ideation, other than impulsive acting out at night 
going out on the streets.  There was a history of assaultive 
behavior and a struggle to control his anger.  Insight and 
judgment were considered okay.  His present adaptation was 
considered marginal.  The VA examiner said the veteran's 
ability to perform work was poor and he was unemployable.  
The Axis I diagnosis was adjustment disorder and a score of 
42 was assigned on the Global Assessment of Functioning (GAF) 
scale.  The VA examiner opined that the veteran was 
unemployable secondary to physical back injuries.  The 
medical specialist stated that the veteran's mental disorder, 
and the pattern of mental disability, was secondary to the 
automobile accident trauma and the ongoing chronic pain that 
rendered him collectively unemployable.  

The records reflect that the veteran failed to report for VA 
neurology examinations scheduled at the end of January 1998. 

October 1998 to January 1999 VA medical records reflect the 
veteran's complaint of chronic back pain.  In January 1999, 
it was noted that he was ambulatory with a cane and requested 
to see a psychiatrist because he felt down.  A January 1999 
mental health record reflects the veteran's complaints of 
feeling depressed and angry because of his medical condition.  
He lived with his parents.  He reported mood swings, 
depression, insomnia, decreased appetite, and felt the world 
was against him.  He described frequent anger and last used 
alcohol in December 1998.  He was referred for further 
evaluation.

A January 1999 VA social work progress note indicates the 
veteran walked with a cane, had pain and appeared depressed.  
It was noted he saw a psychiatrist and was referred for a 
more complete assessment.  

In January 1999 the veteran underwent VA genitourinary 
examination.  He reported severe and debilitating back pain 
secondary to a spinal cord decompression and a slipped disc.  

Also in January 1999, the veteran underwent VA cranial nerve 
examination.  He reported that after his car accident he had 
back pain that radiated into his legs and feet.  Over time, 
the pain became more severe and persistent and he had 
numbness of both legs from the midthigh down.  Recently the 
veteran took prescribed pain medication.  He also reported a 
vague dysfunction of both legs when he walked, as if his legs 
did not know quite what to do.  He had some physical therapy, 
but none since 1996 and received epidural injections, TENS 
treatments and ultrasound, none of which was helpful.

On examination, it was noted that the veteran was alert, 
anxious and somewhat depressed.  His upper extremities had 
normal strength and tone.  There was pain in the lower left 
extremity and the veteran would not flex his left hip or 
extend his left leg due to pain.  Right leg movements were 
normal.  Ankle flexion and extension were normal, 
bilaterally.  There was diminished toe extension on the left, 
but diminished effort was noted.  The examiner noted that the 
veteran appeared to flex his hip and extend or flex his leg 
normally when sitting in a chair or getting on or off the 
examination table.  He used a cane in his left hand for left 
leg support.  Passive range of motion of the left hip in all 
ranges of motion caused pain.  Sensory examination revealed a 
moderately severe degree of left paraspinal muscle spasm.  
The veteran's gait was antalgic, favoring the left side.  
Diagnoses included back and leg pain of unclear etiology.  
There was no definitive evidence of radiculopathy, but due to 
the examination limitations, the examiner said it was 
possible that radiculopathy did exist.  An electrodiagnostic 
test was recommended to determine the radicular component to 
the veteran's pain or motor deficit and the examiner gave the 
veteran a consultation for the test to take to the 
appropriate VA office.  The assessment was normal cranial 
nerve examination

According to a March 1999 Report of Contact (VA Form 119), 
the veteran said he was unaware of his VA examination 
scheduled in February 1999 and requested that it be 
rescheduled.

In a July 18, 2003 letter sent to the veteran at his most 
current address of record, the RO advised him that a VA 
examination was to be scheduled in the near future 
conjunction with his claims and that a separate letter would 
inform him of the date and location of the examination.  The 
RO informed the veteran that if he failed to report for the 
scheduled examination without good cause, his claims would be 
rated on the current record.  He was told that examples of 
good cause for failing to report for a scheduled examination 
included a death or serious illness in his immediate family, 
or a serious illness o his part, that prevented him from 
reporting for the examination.  He was requested to contact 
the VA medical facility as soon as possible if he knew he was 
unable to report for the scheduled examination so that it 
could be rescheduled.

The July 2004 SSOC indicates that the veteran failed to 
report for VA examinations scheduled on August 7, 2003.

In February 2004, the RO received the veteran's claim for a 
permanent and total rating for pension purposes.

VA outpatient records, dated in May and June 2004, indicate 
that in May 2004, the veteran was seen by a social worker.  
It was noted he was a homeless veteran for the past four days 
after he got into an argument with the person with whom he 
resided.  He reported his medical problems included back pain 
and forearm pain after being hit with a baseball bat.  He 
denied a history of psychiatric problems but said he felt 
somewhat depressed.  He denied suicidal or homicidal 
ideation.  

An undated VA record indicates the veteran's mother said he 
has foot pain.

In conjunction with his pension claim, in December 2004, the 
veteran was scheduled for VA examinations but failed to 
report.  A VA medical record dated December 10, 2004 
indicates the veteran failed to report for two scheduled VA 
examinations on December 7, 2004.  It was noted that on 
December 2, 2004, a telephone message was left with his 
mother for the veteran to return the call, but he did not 
call or come in.  It was further noted that another phone 
call to the veteran's mother resulted in no answer.  Also, it 
was noted that his address and the phone number were correct 
as listed in the VA records.

III.	Legal Analysis

Preliminarily, the Board notes that the veteran was last 
examined by VA in January 1999.  He evidently failed to 
report for a VA examination scheduled in February 1999 and, 
in March 1999, telephoned the RO to request that the 
examination be rescheduled.  It is unclear if that was done.

In a letter dated July 18, 2003 letter, the RO advised the 
veteran that he was scheduled for VA examinations.  The 
examinations were scheduled on August 7, 2003 and the record 
indicates he failed to report for the scheduled examinations.  
The veteran did not request that the examinations be 
rescheduled. 

The veteran was scheduled for VA examinations in December 
2004 but failed to report.  According to notes in the VA 
records, VA medical facility personnel telephoned the 
veteran's home prior to the examination and left a message 
with his mother requesting that he return the call.  He did 
not return the call and did not report for the scheduled 
examinations.  The VA records further show that his correct 
address and telephone were in the medical records.  There is 
no indication in the record that the veteran did not receive 
notice of the scheduling of the August 2003 and December 2004 
examinations or that he was not notified of the consequences 
of not reporting for a scheduled VA examination.  Certainly, 
the letter to the veteran in 2003 was mailed to his current 
address of record, and was not returned as undeliverable.  He 
did not make any effort to contact VA to reschedule the 
examinations.  The December 2004 VA record entry indicates he 
was notified both by telephone and, evidently, by mail, prior 
to the scheduled VA examinations, and failed to report.  The 
United States Court of Appeals for Veterans Claims 
(Court/CAVC) has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity. He has 
not done so.  Moreover, he has not otherwise indicated a 
willingness to report for exams.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record. 
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.

The CAVC has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. at 265.

The CAVC has also held that the "duty to assist is not always 
a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The record contains no justifiable indication of the reasons 
for the veteran's failure to appear for the August 2003 and 
December 2004 VA examinations. 

A. Service Connection

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for right hip and cervical spine disorders.  With 
regard to the right hip, there is no evidence of a hip 
disorder during service.  The record reveals, however, that 
multiple joints were shown in service to have degenerative 
arthritis for which service connection has been granted.  
This is recognized as a systemic disorder for VA rating 
purposes.  See 38 C.F.R. § 4.71a Code 5003.  The 1998 
examination revealed arthritis in the right hip.  With 
resolution of reasonable doubt in the appellant's favor, the 
arthritis in the right hip is associated with the arthritis 
that was incurred in service.

With regard to the cervical spine, the record demonstrates 
that no cervical spine disorder was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, while he complained of 
cervical spine pain, there was no showing that the veteran 
had a diagnosed cervical spine disorder.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a cervical spine disorder or that any cervical spine pain 
was due to a service-connected disability.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a cervical spine disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports this 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has a cervical spine disorder 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
cervical spine disorder must be denied.

B.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The Board notes that the March 1998 rating decision granted 
service connection for the disabilities at issue.  In 
September 1998, the RO received the veteran's notice of 
disagreement with the disability evaluations awarded for his 
service-connected disabilities.  The U.S. Court of Appeals 
for Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2005).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  8 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

1.	An Initial Rating in Excess of 20 Percent for 
Mild Disc Desiccations with Central Posterior 
Disc Herniation at L5-S1 and Minimal 
Degenerative Arthritis

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002 and were revised again, effective 
September 26, 2003. See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).  

In its December 2004 SSOC, the RO provided and considered the 
pre- September 23, 2002 version and the versions of the 
regulations effective September 23, 2002, and September 26, 
2003.  Accordingly, the Board may consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392- 94 (1994).

Under the old criteria, under DC 5292, limitation of motion 
in the lumbar spine is assigned a 40 percent rating when 
severe, a 20 percent rating when moderate, and a 10 percent 
rating when slight.  38 C.F.R. § 4.71a, DC 5292 (2002), 
effective prior to September 26, 2003.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, mild intervertebral disc syndrome 
warranted a 10 percent evaluation, and a 20 percent 
evaluation was warranted for intervertebral disc syndrome if 
the disability was moderate with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to 
September 23, 2002.  A 40 percent evaluation was assigned if 
it is severe with recurring attacks with intermittent relief.  
Id.  An evaluation of 60 percent was warranted when the 
disability was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new general rating formula for diseases and injuries of 
the spine, effective September 26, 2003 (codified as amended 
at 38 C.F.R. §§ 4.71a), provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective Sept. 
26, 2003)

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30. See 38 C.F.R. 
§ 4.71, Plate V (2005), effective September 26, 2003.

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe, or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  See 38 C.F.R. 
§ 4.124a, DC 8520 (2005).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  Id.  
With complete paralysis of the sciatic nerve, the foot 
dangles and drops, there is no active movement of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.

Upon review of the objective medical evidence of record, the 
Board is of the opinion that a rating in excess of the 
currently assigned 20 percent rating is not warranted.

The medical evidence shows that the veteran has experienced 
chronic pain associated with his service-connected back 
disability but the overall service-connected back disorder 
symptomatology results in loss of motion with mild disc 
desiccations and central posterior disc herniation, but is 
not productive of such manifestations such as listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or some of the above with abnormal mobility on 
forced motion.  Thus, the overall findings do not demonstrate 
the presence of a severe low back disability such as to 
warrant a 40 percent rating under DC 5295.  Nor is a rating 
in excess of the currently assigned 20 percent warranted 
under another DC.  The veteran's service-connected back 
disability is not productive of more than moderate limitation 
of the spine under DC 5292.  The VA examination reports and 
treatment records generally reflect flexion to 45 degrees (in 
January 1998) and right and left flexion to 25 degrees and 
rotation to 35 degrees on the left and to 45 degrees on the 
right (in January 1998).  In any event, there is no objective 
evidence of severe limitation of motion such as to warrant a 
40 percent rating under DC 5292.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, prior 
to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic 5243, 
effective September 26, 2003.  Although the veteran 
complained of pain in his back and leg, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examinations and medical records 
demonstrate alternating levels of severity but, overall, show 
that the veteran had no severe neurological impairment.  
Although in January 1999, a VA medical report reflects 
possible left-sided radiculopathy, electrodiagnostic testing 
was not performed, and such a significant finding was not 
present on the other examinations.  

In sum, while the veteran's low back disability has been 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome, the clinical findings do not show evidence of more 
than moderate symptomatology or moderate limitation of 
motion, and while there has been evidence of chronic back 
pain, there is not evidence of severe symptomatology, and a 
rating in excess of 20 percent is not warranted for the 
veteran's low back disability under Diagnostic Codes 5292 or 
5293.  A 40 percent evaluation was warranted under DC 5292 
with evidence of severe limitation of motion and, under DC 
5293, if severe intervetebral disc syndrome with recurring 
attacks and little intermittent relief, however, the evidence 
of record does not reflect disability or functional 
impairment to this extent.  38 C.F.R. § 4.71a, DCs 5292, 
5293, effective prior to September 26, 2002.

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability. 

In this case, the record appears to show that the veteran has 
what could reasonably be considered "moderate" disability of 
the lumbar spine, but not severe disability. The January 1999 
VA examination report reflects findings of pain, stiffness, 
and weakness.  Although the veteran complained of significant 
disability, when seen in January 1999, the examiner diagnosed 
leg and back pain of unclear etiology and the examiner was 
unsure if the veteran had radiculopathy.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran's service-connected back disorder does not result 
incomplete paralysis of the sciatic nerves.  The veteran has 
complained of lower extremity pain and numbness.  However, 
the medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
was not productive of objectively verifiable incomplete 
paralysis of the sciatic nerve.  Neurological functions on 
examinations revealed a moderately severe degree of left 
paraspinal muscle spasm.  But there was no diagnosis of 
sciatic neuropathy shown in the probative medical records.  
Thus, a separate rating for radiculopathy of either lower 
extremity is not warranted.

Moreover, the veteran's service-connected low back disability 
has not resulted in incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months so as to warrant a 40 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.  In January 1998, the veteran told a VA 
physician that he experienced flare ups on motion.  

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 45 degrees or more forward 
flexion.

The Board notes the veteran's argument in his written 
statements, to the effect that his service-connected back 
disability has caused problems in his life and employment.  
The Board has considered this as set forth below (see infra, 
page 39).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonable shown to be due to the veteran's 
service-connected back disability are contemplated in the 20 
percent rating currently assigned.  There is no indication 
that pain, due to disability of the lumbar spine, causes 
functional loss greater than that contemplated by the 20 
percent evaluation assigned by the RO.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
disability rating higher than 20 percent for the veteran's 
service-connected back disability.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107 
(old and new version).

2.	Initial Compensable Rating for Left Femur/Hip 
Pain with Degenerative Joint Disease

The veteran's left femur disability is assigned a 
noncompensable evaluation under DC 5255-5003.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2005).

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5255.  A 20 percent disability rating is assigned 
for malunion of the femur with moderate knee or hip 
disability.  Id.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability.  
Id.  A 60 percent rating is assigned for fracture of the 
femur surgical neck with false joint, and for nonunion of the 
femur with loose motion, weight bearing preserved with aid of 
brace.  Id.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  Id.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  See 38 C.F.R. § 4.71a, DC 5251 (2005).

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5252 (2005).  For the next higher 20 percent 
disability evaluation, there must be limitation of flexion to 
30 degrees.  Id.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  Id.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned. See 38 C.F.R. § 4.71a, DC 
5252 (2005).  Where there is limitation of abduction with 
motion lost beyond 10 degrees, a 20 percent rating is 
assigned.  Id.

In general, 38 C.F.R. § 4.71, Plate II (2005) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

Any disability involving the left knee due to the left femur 
is already included in the 10 percent rating in effect under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.14; see infra.  
Therefore the issue before the Board is ascertaining the 
degree of left hip disability associated with the left 
femur/hip pain.  The records show that service connection has 
been granted for left hip/femur pain evaluated as 
noncompensable.

Although the January 1998 VA examiner noted that the veteran 
experienced some disability on the left knee, it was not 
attributed to the left femur.  At that time range of hip 
motion was essentially normal, with flexion to 125 degrees 
and extension to 25 degrees in 1998.  In January 1999, the VA 
examiner report left hip pain with all ranges of motion.  
However, there was no report of limitation of hip motion.

Here, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation for the 
veteran's service-connected left hip/femur disability in this 
case.  The Board has considered other diagnostic codes 
pertaining to the hip, thigh, knee, and leg.  The veteran has 
not complained of, nor been diagnosed with any left hip or 
thigh disorder, nor has there been a medical showing of 
limitation of motion or ankylosis of these same joints that 
is related to his service-connected left hip/femur disorder.  
As such, a compensable disability rating is not warranted 
under the provisions of 38 C.F.R. § 4.71a, DC 5255-5003, 5250 
to 5254, 5256 to 5261, and 5263 (2004).  Nor is there 
evidence of fracture or malunion of the tibia and fibular 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2005). Consequently, this diagnostic code is also 
inapplicable.  Accordingly, the Board finds no reason for 
evaluating this disability under a diagnostic code other than 
Diagnostic Code 5255.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

It should be noted that, although the Board is required to 
consider the effect of pain when making a rating 
determination, the veteran's reported pain was not medically 
attributed as a residual of his service-connected left hip 
disability.  It is also important to emphasize that the 
Rating Schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, supra.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left hip/femur disability are contemplated 
in the noncompensable rating currently assigned.  There is no 
indication that pain, due to disability of the left 
hip/femur, causes functional loss greater than that 
contemplated by the noncompensable evaluation assigned by the 
RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
compensable disability rating for the veteran's service-
connected left femur disability.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.

3.	Initial Compensable Rating for Degenerative 
Arthritis of the Left Foot

The veteran's left foot disability is assigned a 
noncompensable disability rating under DC 5003. 

Diagnostic Code 5271 provides that, where there is moderate 
limited motion of the ankle, a 10 percent rating will be 
assigned.  38 C.F.R. § 4.71a, DC 5271 (2005). Where there is 
marked limited motion of the ankle, a 20 percent evaluation 
will be assigned.  Id.

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees. 38 C.F.R. § 4.71a; Plate II 
(2005).

The objective medical evidence of record when examined by VA 
in 1998 includes the veteran's complaints of foot pain, but 
no edema or instability.  There were palpable pedal pulses 
and the veteran's skin was warm.  X-rays showed mild 
degenerative arthritis at the first metatarsophalangeal 
joints, bilaterally and mild hallux valgus of the first toe, 
bilaterally.

Based on the above evidence, the Board finds that that the 
objective medical evidence preponderates against a 
compensable rating for the veteran's left foot disability.  
Available medical evidence includes subjective complaints of 
pain when walking and standing, with no clinical evidence of 
edema or instability.  The symptoms of the veteran's foot 
disability simply do not support findings of even moderate 
limitation of the left foot.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, and 
5272-5273 are not applicable.  38 C.F.R. § 4.71a, DCs 5262, 
5270, 5271, 5273 (2005).  Nor is there evidence of moderate 
due to foot injury such as to warrant a 10 percent evaluation 
under DC 5284 (relating to other foot injuries).  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005). 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left foot disability are contemplated in 
the noncompensable rating currently assigned.  There is no 
indication that pain, due to disability of the left foot, 
causes functional loss greater than that contemplated by the 
noncompensable evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
disability rating higher than noncompensable evaluation for 
the veteran's service-connected left foot disability.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.

4.	Left and Right Knees

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  
See also VAOPGCPREC 9-2004 (indicating that the veteran may 
receive separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) for 
disability of the same joint).

The veteran's service-connected left knee disability is 
evaluated as 10 percent disabling under DC 5003-5257.  The 
hyphenated diagnostic code in this case indicates that 
arthritis is the veteran's left knee underlying disability 
that is manifested by instability.

The veteran's service-connected right knee disability is 
evaluated as noncompensable under DC 5003.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

a)	Initial Rating in Excess of 10 Percent 
for Instability of the Left Knee with 
Degenerative Arthritis

A review of the competent medical evidence pertinent to the 
veteran's claim reflects only his complaints of increased 
knee pain.  In January 1998 and January 1999, he did not use 
a cane but told the examiners he had a cane.  When examined 
in 1999, he was noted to have an antalgic gait.  The VA 
outpatient records reflect that the veteran required a cane 
and arthritis was diagnosed by X-ray during this time.

Based upon the record before the Board, there is no objective 
evidence of any left knee pathology, other than mild 
degenerative arthritis, and no ligament tears.  Moreover, 
that disorder has not been shown to hinder the veteran's 
range of motion or ability to perform such tasks as walking 
or standing more than slightly.  Thus, the veteran's 
complaints of pain and instability can justify no more than a 
rating of 10 percent for knee disability. 38 C.F.R. § 4.71a, 
DC 5257.  Such a finding corresponds to no more than slight 
impairment under DC 5257, the diagnostic code for other 
impairment of the knee.

Finally, the Board notes that the veteran's left knee 
symptomatology also includes X-ray evidence of very minimal 
arthritis, but no clinical evidence of limitation of motion.  
A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, based upon 
additional disability.  See VAOPGCPREC 9-98; VAOPGCPREC 23- 
97.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the court 
noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.

However, here the reported motion of the left knee in flexion 
has been from 0 to 140 degrees, on recent VA examination in 
1998.  As noted, normal range of flexion of the knee is to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Thus, a 
separate compensable rating for arthritis and limitation of 
motion of the left knee is not warranted under Diagnostic 
Code 5003.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left knee disability are contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that pain, due to disability of the left knee 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
disability rating higher than 10 percent for the veteran's 
service-connected left knee disability.  The preponderance of 
the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.




b)	Initial Compensable Evaluation for 
Degenerative Joint Disease of the Right 
Knee.

The veteran's right knee disability is assigned a non-
compensable evaluation under DC 5003.

The clinical evidence reflects the veteran's complaints of 
knee pain, and X-ray evidence of very minimal arthritis, but 
there was no instability of the right knee, and in January 
1998, the VA examiner reported normal range of right knee 
motion, e.g., from 0 to 140 degrees.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the noncompensable rating currently assigned.  There is no 
indication that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by the 
noncompensable evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
compensable disability rating for the veteran's service-
connected right knee disability.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.

5. Initial Evaluation in Excess of 30 Percent for an 
Adjustment Disorder with Headaches

Under the current schedular criteria, effective November 7, 
1996, DC 9400 (for generalized anxiety disorder) is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2005).

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Associations Quick Reference to the Diagnostic Criteria (DSM-
IV)).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  A GAF score of 
41-50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2005).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his adjustment 
disorder.  See Mittleider v. West, supra..

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's mental disorder and the pattern of mental 
disability, secondary to the accident in service and the 
ongoing chronic pain, has effectively resulted in total 
occupational and social impairment.  The Board finds that the 
medical evidence shows the veteran is unemployable due to the 
disability at issue.  See Mittleider v. West, supra.  In 
fact, the most recent VA psychiatric examiner determined he 
was essentially unemployable.  In January 1998, the VA 
examiner concluded that the veteran was unable to work due to 
his chronic back pain due to the service-connected back 
disability that caused the mental disorder and rendered him 
unable to work.  The VA medical specialist assigned a GAF 
score of 42, denoting serious impairment in social and 
occupational functioning.  Further, the veteran's 
symptomatology has included excessive and explosive anger, 
marked social isolation, obsessive ritualistic behavior, 
depression, anxiety, sleep difficulty and recurrent 
headaches.  In reaching this decision, the Board recognizes 
that the records also describe a history of drinking alcohol, 
as well as other substance abuse.  Nevertheless, the record 
also establishes that he has been treated for nearly 10 years 
for chronic, debilitating symptoms non dissociable from the 
service-connected back pain that caused adjustment disorder, 
which included marked social isolation, depression, anxiety, 
stress, sleep difficulty and difficulty managing anger and 
that, for all intents and purposes, precluded him from 
gainful employment.  See e.g., Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate between the different 
evaluation levels.).  Resolving reasonable doubt in the 
veteran's favor, and without ascribing error to the action by 
the RO, the Board concludes that the criteria for the 
assignment of a 100 percent rating for adjustment disorder 
with headaches have been satisfied.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9400.

6.	Back, Left and Right Knee, Left Hip and Foot 
Disabilities

Moreover, as to these disabilities, the Board finds that the 
evidence does not present such an exceptional or usual 
disability picture "as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).  There has been no allegation or showing in the 
record on appeal that the appellant's service-connected 
disabilities has caused marked interference with employment 
or necessitated frequent periods of hospitalization, beyond 
that already contemplated in the award herein.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
and right knee, back, left femur/hip, left foot and 
adjustment disorder disabilities, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right disorder is granted.
 
Service connection for a cervical spine disorder is 
denied.

An initial rating in excess of 20 percent for mild disc 
desiccations with central posterior disc herniation at L5-
S1 and minimal degenerative arthritis is denied.

An initial compensable rating for left femur/hip pain with 
degenerative joint disease is denied.

An initial compensable rating for degenerative arthritis 
of the left foot is denied.

An initial rating in excess of 10 percent for instability 
of the left knee with degenerative arthritis is denied.

An initial compensable evaluation for degenerative joint 
disease of the right knee is denied.

An initial evaluation of 100 percent for an adjustment 
disorder with headaches is granted, subject to the rules 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


